In actions, inter alia, to declare an infant to be the legitimate issue of the parties, the appeals, as limited by appellant’s brief, are from so much of two judgments of the Supreme Court, Dutchess County, dated June 1, 1976 and June 15, 1976, respectively, as, after a nonjury trial, upon declaring the infant to be the legitimate issue of the parties, awarded custody to the respondent father. Judgments affirmed insofar as appealed from, without costs or disbursements. There is ample evidence to support the trial court’s decision to award custody of the young boy to the father. Latham, J. P., Damiani, Cohalan and Hawkins, JJ., concur.